DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 28 JAN 2022. The amendment has been entered.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 SEP 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘884 (WO 2018/066884, original and machine translation previously attached, citations from machine translation) in view of Shero ‘975 (U.S. PGPub 2003/0072975).  Wiesemann(“A Short Introduction to Plasma Physics”, K. Wiesemann, contribution to the CAS-CERN Accelerator School:  Ion Sources, Senec, Slovakia, 29 May – 8 June 2012, edited by R. Bailey, CERN-2013-007, pages 85-122, accessed online via http://cds.cern.ch/record/1693043 on 27 SEP 2021, printout previously attached) is cited as evidence of plasma composition with regards to Claim 1.
Claim 1 – WO ‘884 teaches a substrate processing method (e.g. PG 0069, deposition and etching on a substrate), comprising:
forming a predetermined film on a substrate by PEALD (PG 0033, first material layer 110 corresponds to predetermined film; base layer 105 corresponds to substrate and may be e.g. a semiconductor substrate; PEALD disclosed as deposition method); and
etching the substrate (PG 0069, after film comprising first material layer 100 is deposited and shaped, underlying layer 108 is etched), wherein the forming of the predetermined film comprises:
adsorbing a precursor on the substrate (PG 0036, first precursor generically); and
forming plasma from a modifying gas and modifying the precursor adsorbed on the substrate with radicals contained in the plasma (PG 0041 and 0043 generically, a reactive gas is supplied which reacts with, and therefore modifies, the first material; PG 0041, PEALD process; as discussed at Wiesemann Page 85, plasma comprises positively charged ions, electrons and neutrals which further comprise radicals; therefore, the PEALD process provides radicals in its process),
wherein, in the plasma processing apparatus, the etching of the substrate is performed after the forming of the predetermined film (PG 0069, etching process performed after deposition of predetermined layers), and
wherein, in the modifying of the precursor, a radio frequency power having an effective power smaller than 500 W is supplied to form the plasma from the modifying gas (PG 0105, plasma generators to form plasma; PG 0107, 50 – 300 W preferred range is entirely within the claimed range of less than 500 W).
WO ‘884 does not expressly teach the following limitations of Claim 1:
Wherein the method comprises carrying a substrate onto a placing table in a capacitively coupled plasma processing apparatus (no particular apparatus is disclosed, and capacitively coupled plasma is never discussed).
Shero ‘975 discloses apparatuses for ALD and ALE processes (Figure 2C, PG 0062), inclusive of capacitively coupled plasma processes (PG 0062).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 to use the ALD / ALE chamber of Shero ‘975, as WO ‘884 wants to perform deposition and etching processes on a substrate and Shero ‘975 teaches a process chamber suitable for both deposition and etching processes.  The apparatus comprises a substrate support (Spacing Radical Plate, Figure 2C; held as analogous to the placing table).  A taught modification to the described processing chamber includes the use of robots and wafer ports to transfer the substrate into and out of the processing chamber (Shero ‘975 PG 0052 with reference to Figure A); it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 / Shero ‘975 to incorporate robot transfer of substrates into the specifically relied upon embodiment of Shero ‘975 as the robot transfer of substrates is disclosed as a modification to ALD and ALE chambers, and the specifically relied upon embodiment of Shero ‘975 is also an ALD and ALE chamber.
Claim 2 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, wherein, in the modifying of the precursor, a continuously oscillating radio frequency power equal to or larger than 50 W and smaller than 500 W is supplied (WO ‘884 PG 0107, 50 – 300 W preferred range is entirely within the claimed range of less than 500 W). 
Claim 3 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, but does not expressly teach or suggest in a single embodiment wherein, in the modifying of the precursor, a radio frequency power is supplied in a form of a pulse wave having a duty ratio of 75% or less and a frequency of 5 kHz or more.  WO ‘884 independently teaches at PG 0109-0113 that control of the duty ratio is result effective with regards to the thickness uniformity of the deposited film (PG 0113 in particular, 10 to 50% which is anticipatory within the claimed range of less than 75%) and that an RF frequency range of 100 Hz – 10 KHz is generally suitable with the preferred duty ratio range (PG 0113; PG 0111 gives a specific value of 10 KHz which is anticipatory within the claimed range of 5 KHz or more).  The reference separately provides anticipatory values within each of the claimed ranges; selection of a disclosed anticipatory value from a list of suitable values for each of the two claimed values is prima facie obvious.
Claim 4 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, wherein the modifying of the precursor is performed for a predetermined time period or more (WO ‘884 PG 0041, the reactive gas source [mapped to the modifying gas] is supplied for a predetermined time to react with the adsorbed material). 
Claim 7 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 2, wherein the modifying of the precursor is performed for a predetermined time period or more (WO ‘884 PG 0041, the reactive gas source [mapped to the modifying gas] is supplied for a predetermined time to react with the adsorbed material).
Claim 8 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 3, wherein the modifying of the precursor is performed for a predetermined time period or more (WO ‘884 PG 0041, the reactive gas source [mapped to the modifying gas] is supplied for a predetermined time to react with the adsorbed material).
Claim 15 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, but does not expressly disclose a PEALD reaction with a silicon containing precursor and an oxygen containing gas as precursors.  WO ‘884 renders obvious the selection of PEALD as a process to form silicon oxide at e.g. PG 0025.  WO ‘884 indicates separately that silicon materials (PG 0033), e.g. BDEAS (PG 0038) and oxygen plasma (PG 0041) are known to be suitable precursors for PEALD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 to choose to perform PEALD of silicon oxide using e.g. BDEAS and oxygen plasma.
Claim 19 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, wherein the capacitively coupled plasma processing apparatus further comprises:
a support member configured to support the placing table (Shero ‘975 Figure 2C, narrow cylindrical support beneath upper substrate support);
an exhaust path formed between the support member and an inner surface of a processing container (Shero ‘975 Figure 2C, process gas introduced from above flows around the substrate support and out the exhaust at the bottom of the chamber); and
an exhaust plate provided to block the exhaust path and including a through hole (Shero ‘975 Figure 2C, the bottom wall of the chamber blocks flow of the exhaust gas except through the through hole connected to vacuum exhaust 174). 

Claims 9-12, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘884 / Shero ‘975 as applied above, and further in view of Okabe ‘644 (U.S. PGPub 2014/0345644).
Claims 9-12 - WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claims 1-4, but does not teach or suggest a method further comprising: generating plasma from a cleaning gas and removing a reaction product generated in a place other than the substrate with radicals contained in the plasma generated from the cleaning gas.  WO ‘884 is concerned with thickness uniformity of the deposited materials, e.g. PG 0105-0113.  Okabe ‘644 discloses methods for cleaning process chambers used to deposit oxide films on substrates in deposition chambers (PG 0009), inclusive of e.g. silicon oxide films (PG 0009).  The process comprises exposing the deposits of oxide film to an oxide plasma, followed by exposing the oxidized deposits to plasma from a halide cleaning gas (PG 0019).  The process is disclosed as suitable for ALD devices (PG 0028).  PG 0054 discusses with regard to a titanium oxide deposition process that the cleaning process noticeably reduces the occurrence of particles and contaminants in the deposition chamber, as well as the presence of deposits remaining in the chamber (based on PG 0048-0053).  Okabe ‘644 separately recognizes in the art of film deposition, a byproduct of the deposition process is the accumulation of film deposits on other internal surfaces of the deposition chamber (PG 0004).  The presence of unwanted films on the inner surface of the deposition chamber during film deposition processing leads to particle generation which deteriorates the quality of the substrate film (PG 0004) and that these unwanted films, when formed on the electrodes in a plasma deposition process, can adversely affect the deposition rate between substrates and the uniformity of deposition on a given substrate (PG 0004).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 / Shero ‘975 to perform the cleaning process of Okabe ‘644 in the deposition chamber of WO ‘884, as WO ‘884 wants to form e.g. silicon dioxide films by PEALD and wants to control the thickness uniformity of the deposited film, and Okabe ‘644 teaches that oxide film deposition processes generate unwanted film deposits in deposition chambers, that these unwanted film deposits can adversely affect the uniformity of films deposited on substrates, and that the cleaning process of Okabe ‘644 reduces the presence of these deposits and improves the deposited film quality of films deposited in the chamber.  The process of Okabe ‘644 uses e.g. oxygen radicals and halide radicals in sequence to remove the deposits from the chamber (PG 0019).  Therefore, radicals from the halide cleaning gas are used to remove deposits from the chamber.
Claims 16-17 – WO ‘884 / Shero ‘975 / Okabe ‘644 renders obvious the substrate processing method of Claims 11-12, but does not expressly teach or suggest a PEALD reaction with a silicon containing precursor and an oxygen containing gas as precursors.  WO ‘884 renders obvious the selection of PEALD as a process to form silicon oxide at e.g. PG 0025.  WO ‘884 indicates separately that silicon materials (PG 0033), e.g. BDEAS (PG 0038) and oxygen plasma (PG 0041) are known to be suitable precursors for PEALD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 / Shero ‘975 / Okabe ‘644 to choose to perform PEALD of silicon oxide using e.g. BDEAS and oxygen plasma.
Claims 20 and 21 – WO ‘884 / Shero ‘975 / Okabe ‘644 renders obvious the substrate processing method of Claims 9 and 12, wherein the capacitively coupled plasma processing apparatus further comprises:
a support member configured to support the placing table (Shero ‘975 Figure 2C, narrow cylindrical support beneath upper substrate support);
an exhaust path formed between the support member and an inner surface of a processing container (Shero ‘975 Figure 2C, process gas introduced from above flows around the substrate support and out the exhaust at the bottom of the chamber); and
an exhaust plate provided to block the exhaust path and including a through hole (Shero ‘975 Figure 2C, the bottom wall of the chamber blocks flow of the exhaust gas except through the through hole connected to vacuum exhaust 174).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘884 / Shero ‘975 as applied to Claim 1 above, and further in view of WO ‘489 (WO 02/46489).
Claim 22 – WO ‘884 / Shero ‘975 renders obvious the substrate processing method of Claim 1, but does not expressly teach or suggest wherein the capacitively coupled plasma processing apparatus further comprises:
a first power supply configured to form plasma;
a second power supply coupled to the placing table and configured to supply a bias power to the placing table;
wherein in the modifying of the precursor, the plasma is formed by the first power supply, and
in the etching of the substrate, the plasma is formed by the first power supply and the bias power is supplied to the placing table by the second power supply.
WO ‘489 is drawn to a plasma processing method and device (e.g. PG 0022).  The device comprises both a plasma generation power supply (PG 0024, RF or microwave power, element 160 in Figure 1) and a substrate bias power supply (PG 0026, biasing of substrate pedestal 182 with DC or RF power).  Both power supplies are used in the etching process (PG 0026); the chamber is also used to generate plasma for deposition (PG 0031, plasma source 160 provides plasma for the deposition).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘884 / Shero ‘975 to use the plasma and bias systems of WO ‘489, as WO ‘884 / Shero ‘975 want to perform deposition and etching processes on substrates and WO ‘489 teaches plasma and bias systems suitable for both purposes.

Reference of Record
Examiner wishes to make Kanarik ‘995 (U.S. PGPub 2016/0203995) of record in the application.  Kanarik ‘995 is a reference which teaches that it is known to perform plasma enhanced ALD and ALE processes (deposition and etching processes) in the same process chamber by means inclusive of capacitively coupled plasma processes (PG 0003, 0024, 0033).  This reference is not presently relied on in the current Office Action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 JAN 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 have been withdrawn.
Applicant argues, and Examiner agrees, that the amendments to Claims 9-12 and the cancellation of Claims 13-14 overcome the previously cited rejections under 35 U.S.C. 112.  Said rejections have been withdrawn. 
Certain of Applicant’s arguments, see Remarks, filed 28 JAN 2022, with respect to the rejection(s) of claim(s) 1-4, 7-12, and 15-17 under 35 U.S.C. 102 (Claims 1, 2, 4, and 7) or 35 U.S.C. 103 (Claims 3, 8-12, 15-17) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shero ‘975 and Kanarik ‘995 in combination with the previously cited references.
Applicant argues that neither of the previously cited references (WO ‘884, Okabe ‘644) fairly teaches or suggests a capacitively coupled plasma processing apparatus (Page 12, Remarks).  Examiner agrees and withdraws the previous rejections based solely on these references.  Upon further search and consideration, Examiner applies Shero ‘975 in the fashion discussed above in combination with WO ‘884 (all claims), Okabe ‘644 (Claims 9-12, 16-17, 20-21), and WO ‘489 (Claim 22) to teach the asserted limitation.
The remainder of Applicant's arguments filed 28 JAN 2022 have been fully considered but they are not persuasive.
Examiner notes that the RF power limitation discussed at Page 11 was previously rendered obvious by WO ‘884.
Applicant argues (Pages 11-12) that the claims as amended require that both the film formation and the etching are performed in the same capacitively coupled plasma apparatus.  This interpretation of Claim 1 is not commensurate in scope with the claim as presented.  Claim 1 is presented in comprising language; the antecedent basis of the claims requires that the same substrate is both subjected to film formation (by PEALD) and etching, and that the etching occurs in the capacitively coupled plasma processing apparatus after the forming of the film.  However, Claim 1 does not require that the PEALD film formation process occurs in the same plasma processing apparatus as the etching process.  Examiner notes that if Claim 1 were amended to clearly require that the cited film forming and etching processes occur in the same plasma processing chamber, both WO ‘489 and Kanarik ‘995 (Reference of Record, above) teaches that processes commensurate with the claimed invention are known to be performed in a chamber common to both processes.
Applicant argues (Page 12) that if Claim 1 is in condition for allowance, Claim 18 should be considered for rejoinder.  As Claim 1 is not presently in condition for allowance, the request for rejoinder is presently moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712   

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712